COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 MIGUEL REYES,
                                              §               No. 08-13-00070-CV
                 Appellant,
                                              §                   Appeal from
 v.
                                              §               388th District Court
 NORMA REYES,
                                              §             of El Paso County, Texas
                 Appellee.
                                              §               (TC # 2006CM6082)


                                      JUDGMENT

       The Court has considered the cause on the record and concludes that there was no error in

the judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF DECEMBER, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)